Cuyahoga App. No. 55759. On July 18, 1994, this court continued the stay of execution of sentence in this cause pending exhaustion of state post-conviction remedies. It appearing to the court that this court affirmed the judgment in case No. 94-2207, appellant’s appeal under App.R. 26(B), on July 19, 1995, and declined jurisdiction and dismissed the appeal in case No. 00-1743, appellant’s post-conviction appeal, on December 20, 2000,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on July 18,1994, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Thursday, the 19th day of April, 2001, in accordance with the statutes so providing.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.